DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 30, 35-36, 47-49, and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cumbie et al. (US 10107667) in view of Mehrer et al. (US 9194734).
Regarding to claims 30 and 47:
	Cumbie et al. discloses a logic circuitry package (FIG. 4: The controller 230) comprising an interface (FIG. 4: The connector 324) to communicate with a print apparatus logic circuit, and at least one logic circuit configured to: receive, via the interface, a plurality of requests, each request corresponding to a different sensor ID of a plurality of sensor IDs; transmit, via the interface, a digital value in response to each request (FIGs. 4 and 7: The controller 230 controls the heaters (530) to heat the liquid and receives the temperature information from the plurality of temperature sensors (560) to output data corresponding to the liquid level (column 3, lines 18-31). Such receiving the temperature information and outputting data corresponding to the liquid level reads on the receiving the requests and transmitting the response as claimed).
	Cumbie et al. however does not teach wherein the requests including first requests in a heater disable mode, second requests in a heater enable mode, and wherein the digital value including a first 
	Mehrer et al. discloses a liquid level sensor system comprising a controller (FIG. 2, element 18) for receiving temperature information from a plurality of temperature sensors (FIG. 2, elements 40 and 42) and outputting an indication on the liquid level, wherein the controller receives a first temperature information in a heater disable mode (FIG. 3A, step 102: Sense sensor temperature prior heating the sensors in step 104) and a second temperature information in a heater enable mode (FIG. 3A, step 106: Sense sensor temperature after heating up the sensors in step 104), and outputs the indication of the liquid level based on the difference between the first temperature information and the second temperature information (column 1, lines 40-55: The controller sends an add or full liquid signal depending on the difference of the temperature sensed at the first and second times).
Therefore, it would have been obvious for one having ordinary skill in the art at the time of the filing date to modify the sensing process in Cumbie’s apparatus to sense the temperature in both the disable and enable heating modes and determine the liquid level in accordance to the difference of the temperatures in both modes as disclosed by Mehrer et al. in order to gain the accuracy of the liquid sensing (column 1, lines 40-45).
Regarding to claims 47-48: wherein delta values correspond to a difference between the first digital value and the second digital value for each sub-class ID of the series of sub-class IDs (In Mehrer et al., each sub-class ID corresponds to each temperature sensor (40, 42) and the series of sub-class IDs corresponds to the temperature sensors (40 and 42), wherein the temperature information from the temperature sensors (40 and 42) reads on the first digital value and the second digital value), and wherein in a partially filled or almost empty state, there is a relatively large difference between the delta Mehrer et al.: Column 5, lines 8-27: A relatively large temperature difference indicates one of the sensor above the liquid line, that means the liquid is partially filled. If there is no temperature difference, the liquid is full).
Regarding to claims 35-36: wherein the at least one logic circuit is configured to receive the plurality of first requests in a sequential or random order of the different sensor IDs of the plurality of sensor IDs (In Mehrer et al., the order of reading the temperature information from the plurality of temperature sensors, either in a sequential or random, is not a critical feature that distincts one from the other order, because the controller determines the liquid level based only on the difference of the readings). 
Regarding to claims 49 and 52: wherein the first digital values and the second digital values are count values, and at least a portion of the second digital values are less than the first digital values (In Mehrer et al., in two values corresponding to two temperature information from the temperature sensors, one value is less than the other and that causes the difference as a result), wherein the at least one logic circuit is configured to transmit the first digital values and the second digital values without consulting a sensor (In Cumbie et al., the controller (230) outputs the data corresponding to the temperature from the temperature sensors for determining the liquid level without consulting to any sensor).
Allowable Subject Matter
2.	Claims 31, 50-51 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding to claim 31: The primary reasons for the indication of the allowability of the claim is the inclusions therein, in combination as currently claimed, of the limitation that wherein delta values corresponding to a difference between a sum of the first digital value and the further first digital value and a sum of the second digital value and the further second digital value for each different sensor ID of the plurality of sensor IDs are indicative of the print material level is neither disclosed nor taught by the cited prior art of record, alone or in combination.
Regarding to claim 50: The primary reasons for the indication of the allowability of the claim is the inclusions therein, in combination as currently claimed, of the limitation that wherein the relatively large difference is associated with a sub-class ID between or at a corresponding end of one of the first sub-series and the second sub-series, and the at least one logic circuit is configured to, in a partially filled state and while the component outputs print material, gradually change the sub-class ID associated with the relatively large difference so that the number of sub-class IDs of the first sub-series gradually decreases and the number of sub-class IDs of the second sub-series gradually increases is neither disclosed nor taught by the cited prior art of record, alone or in combination.
Regarding to claim 51: The primary reasons for the indication of the allowability of the claim is the inclusions therein, in combination as currently claimed, of the limitation that wherein the at least one logic circuit is configured to, in a partially filled state and while the component outputs print material, increase the sub-class ID associated with the relatively large difference is neither disclosed nor taught by the cited prior art of record, alone or in combination.
			CONTACT INFORMATION


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/LAM S NGUYEN/               Primary Examiner, Art Unit 2853